Citation Nr: 0805698	
Decision Date: 02/20/08    Archive Date: 03/03/08

DOCKET NO.  05-21 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C. § 1151 for 
abdominal bloating with hernias.

2.  Entitlement to compensation under 38 U.S.C. § 1151 for a 
liver lesion.

3.  Entitlement to service connection for a herniated L4-5 
disc.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel



INTRODUCTION

The veteran served on active military duty from August 1955 
to August 1958 and from October 1958 to December 1967.  The 
veteran also served in the New Jersey Air National Guard 
between October 1976 and February 1985.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri which denied the veteran's claims.  

Procedural history

A May 2004 rating decision denied the veteran's claim under 
38 U.S.C. § 1151 for abdominal bloat with hernias.  A 
September 2004 rating decision denied the veteran's claims 
under 38 U.S.C. § 1151 for a liver lesion and for service 
connection for a herniated L4-5 disc.

The issue of entitlement to service connection for a 
herniated L4-5 disc is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The competent medical evidence supports a conclusion that 
additional disability of the abdomen, specifically an 
abdominal hernia, was caused by VA surgery in December 1999.

2.  A preponderance of the competent medical evidence 
supports a conclusion that the veteran's abdominal bloating 
and hernia condition was specifically not caused by 
carelessness, negligence, lack of proper skill, or error in 
judgment on the part of VA in furnishing medical treatment to 
the veteran; nor was such the result of an event which was 
not reasonably foreseeable.


3.  A preponderance of the competent medical evidence 
supports a conclusion that no additional disability of the 
liver was caused by VA treatment.


CONCLUSIONS OF LAW

1.  Compensation under the provisions of 38 U.S.C. § 1151 for 
abdominal bloating with hernias is not warranted.  
38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2007).

2.  Compensation under the provisions of 38 U.S.C. § 1151 for 
a liver lesion is not warranted.  38 U.S.C.A. § 1151 (West 
2002); 38 C.F.R. § 3.361 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Entitlement to compensation under 38 U.S.C. § 1151 for 
abdominal bloating with hernias.

2.  Entitlement to compensation under 38 U.S.C. § 1151 for a 
liver lesion.

Because the issues present similar facts and identical law, 
and in the interest of economy, the Board will address them 
in a single analysis.  The remaining issue on appeal, 
entitlement to service connection for a herniated L4-5 disc, 
is being remanded for additional evidentiary development.

The veteran essentially claims that a December 1999 surgery 
for elective laparoscopic cholecystectomy performed at the VA 
Medical Center (VAMC) in St. Louis, Missouri resulted in 
abdominal bloating with hernias, and that during the 
operation, the VA surgeons negligently cut his liver, causing 
a lesion.  



In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issues on appeal will then 
be analyzed and a decision rendered.  

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the VCAA which enhanced 
VA's duty to notify a claimant about the information and 
evidence necessary to substantiate claims for VA benefits.  
The VCAA also redefined VA's obligations with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2006).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.



Notice

The VCAA requires VA to notify the claimant and the claimant' 
s representative, if any, of any information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant' s 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  

After careful review, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues on appeal.  

The veteran was informed of the VCAA in letters from the RO 
dated September 2003 and June 2004.  The veteran was informed 
in both letters of the elements of a claim under 38 U.S.C.A. 
§ 1151.  See the June 3, 2004 VCAA letter, page 2.  
The letters also informed the veteran of the typical kinds of 
evidence that could be used to support his claims, such as 
medical records, a statement from his doctor, his own 
statements and statements of others who could observe his 
symptoms.  
This notice satisfies the obligation to inform a claimant of 
the evidence required to substantiate a claim. 

The veteran was informed that VA would provide a medical 
examination if it was deemed necessary to substantiate his 
claim, and that VA would obtain records such as records held 
by Federal agencies, including service records and VA medical 
records, employment records, and private medical records so 
long as he provided sufficient information to allow VA to 
obtain them.

The June 2004 VCAA letter specifically noted: "You must give 
us enough information about your records so that we can 
request them from the person or agency that has them.  If the 
holder of the records declines to give them to us or asks for 
a fee to provide them, we'll notify you of the problem.  It's 
your responsibility to make sure we receive all requested 
records that aren't in the possession of a Federal department 
or agency."  Id., page 5.  [Emphasis as in the original].

The June 2004 VCAA letter also told the veteran: 

If there is any other evidence or information that 
you think will support your claim, please let us 
know. If you have any evidence in your possession 
that pertains to your claim, please send it to us. 

In essence, the veteran was asked to "give us everything 
you've got", in compliance with 38 C.F.R. § 3.159(b)(1).  See 
Pelegrini v. Principi, 17 Vet. App. 412 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  

Because a service connection claim is comprised of five 
elements, the Court further held that the notice requirements 
of section 5103(a) apply generally to all five elements of 
that claim.  Therefore, upon receipt of an application for 
service connection, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, elements (1) and (2), veteran status and 
current disability, are not in dispute.  The Board notes that 
the veteran's claims under 38 U.S.C.A. § 1151 were denied 
because there was no evidence that the veteran's conditions 
were related to his surgery.  As noted above, the veteran has 
been informed of those crucial elements.  Moreover, because 
the veteran's claims are being denied elements (4) and (5) 
remain moot.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  Specifically, the RO has obtained the 
veteran's service medical records, excerpts from his service 
personnel records, private medical records identified by the 
veteran and VA medical records from several VA medical 
centers.  

The Board therefore finds that under the circumstances of 
this case, VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).   The Board notes that the veteran indicated in 
writing that he did not desire to present evidence and 
argument in support of his claim at a hearing before a 
Veterans Law Judge.  

Accordingly, the Board will proceed to a decision on the 
merits.  



Pertinent Law and Regulations

38 U.S.C. § 1151

In pertinent part, 38 U.S.C.A. § 1151 reads as follows:

"(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title 
shall be awarded for a qualifying additional disability 
or a qualifying death of a veteran in the same manner as 
if such additional disability or death were service-
connected.  For purposes of this section, a disability 
or death is a qualifying additional disability or 
qualifying death if the disability or death was not the 
result of the veteran's willful misconduct and--

"(1) the disability or death was caused by hospital 
care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by the 
Secretary, either by a Department employee or in a 
Department facility as defined in section 1701(3)(A) of 
this title, and the proximate cause of the disability or 
death was- (A) carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault 
on the part of the Department in furnishing the hospital 
care, medical or surgical treatment, or examination; or 
(B) an event not reasonably foreseeable."

See 38 U.S.C.A. § 1151 (West 2002).

Additional disability

In determining whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based to the 
veteran's condition after such care or treatment.  38 C.F.R. 
§ 3.361(b) (2007).

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the veteran's additional disability.  Merely showing that a 
veteran received care or treatment and that the veteran has 
an additional disability does not establish cause.  38 C.F.R. 
§ 3.361(c)(1) (2007).

Hospital care or medical or surgical treatment cannot cause 
the continuance or natural progress of a disease or injury 
for which the care or treatment was furnished unless VA's 
failure to timely diagnose and properly treat the disease or 
injury proximately caused the continuance or natural 
progress.  38 C.F.R. § 3.361(c)(2) (2007).

Carelessness, negligence, etc.

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  Determinations of whether there 
was informed consent involve consideration of whether the 
health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32.  Minor deviations from the 
requirements of 38 C.F.R. § 17.32 that are immaterial under 
the circumstances of a case will not defeat a finding of 
informed consent.  
38 C.F.R. § 3.361(d)(1) (2007).

Foreseeability

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2) (2007).

Analysis

The Board believes that its decision can best be understood 
if the veteran's contentions are first recapitulated.  The 
Board will then review the veteran's physical condition prior 
to the December 1999 operation and subsequent to the 
operation.  The law will then be applied to the facts of the 
case.

The veteran's contentions

The veteran seeks compensation under the provisions of 
38 U.S.C. § 1151, contending that he had additional 
disability, to include abdominal bloating with hernias and a 
liver lesion, due to VA's  negligence during a December 6, 
1999, surgery at the St. Louis VAMC to remove the veteran's 
gall bladder.  

In his supporting statements, the veteran claims that the 
surgery resulted in his 
"100 percent" disability.  Specifically, in a September 
2003 statement, the veteran stated that he believed "through 
proper lack of skill and error of judgment I ended up with 
two hernias, and a twenty two inch scar on the right side of 
my stomach . . . one hernia is now bigger than my stomach, 
the other just below my naval (sic) has not grown to much 
(sic)."  

In a May 2004 statement attached to his notice of 
disagreement, the veteran contended that the physicians who 
performed the operation were inexperienced.  He further 
contended that had he been informed prior to the operation 
that the hernia he developed was a potential result of the 
operation, he would not have gone through the operation in 
the first place.  

In a June 2004 statement, the veteran stated that a CT scan 
of his abdomen after the December 1999 operation "show[s] 
very clearly the [liver] cyst, scar tissue and hernia's (sic) 
are a direct result from the operation . . . no matter how 
you look at it, this is not normal operational procedure."  

The veteran further contended that surgeons had left a 
"plastic pipe somewhere in either my stomach or in the 
hernia which should have been removed during the operation."  

The veteran's physical condition

(i)  pre-operative

An October 19, 1999, treatment note indicated the following 
medical history:

[the veteran] previously admitted on 10/1/99 for 
cholangitis with sx [symptoms] of RUQ [right upper 
quadrant] pain, fever/chills, and jaundice.  During 
his hospital stay he underwent ERCP [endoscopic 
retrograde cholangiopancreatography] which was 
unsuccessful in removing his common hepatic duct 
stone . . . .  Therefore a stent was placed in the 
large common hepatic duct.  He was discharged on 
10/7/99.  He present to the ER [emergency room] at 
his local hospital on 10/8/99 with continued RUQ 
pain, fever/chills, and jaundice.  Lab tests 
indicated that his cholangitis was improving so he 
was discharged the same day.  Since being 
discharged from [the hospital] his condition has 
gradually improved.  His fever, RUQ pain, and 
jaundice resolved about 3-4 days ago and his 
appetite and strength began to improve at about the 
same time.  He returned to his light liquid diet 
which he has kept himself on for the last year or 
so because he has "problems with digestion."  He 
denies N/V [nausea and vomiting] . . . . He 
presents today for lithotripsy + ERCP, 
echocardiogram, and dipycardiolite stress test to 
be performed tomorrow.  

[The Board notes that the medical abbreviations are 
translated using Medical Abbreviations, 12th 
Edition, Neil M. Davis Associates, 2005].

A post-operative report dated October 20, 1999 indicates that 
the veteran underwent an endoscopic retrograde 
cholangiopancreatograpy (ERCP) which resulted in the removal 
of a "large stone" to the duodenal lumen where it was 
crushed.  An October 1999 CT scan revealed "no evidence of a 
focal lesion of the liver, spleen or pancreas."  

Subsequent medical records indicates that the veteran was 
"allowed to cool off for a period of eight weeks [after the 
October 20, 1999 ERCP] and scheduled to undergo elective 
laparoscopic cholecystectomy."  

(ii)  The December 1999 surgery

The veteran was hospitalized for laparoscopic cholecystectomy 
on December 6, 1999.  The report states that the veteran's 
gallbladder was:

[u]nable to be removed laparoscopically . . . and 
his procedure was converted to open.  The patient 
tolerated the procedure well and by postoperative 
day number two he had been switched from 
intravenous to oral pain medications and the oral 
pain medications controlled his pain.  His Jackson-
Pratt drain had put out minimal amounts and was 
removed.  The patient was tolerating a diet and was 
ambulating.  He was, therefore, discharged to home, 
status post open cholecystecomy.  The patient was 
in good and stable condition . . . .

(iii)  Post-surgical history

As a May 2000 CT scan reported no lesion of the liver.

A March 2001 VA treatment record indicates that the veteran 
complained of abdominal pain and bloating, and the veteran 
was diagnosed with an abdominal hernia.

A July 2001 CT scan revealed a "small low attenuation lesion 
involving the posterior aspect of the liver."  

The record also includes a November 2005 CT scan report by 
Dr. Q.B., M.D., who indicated that there was "no significant 
abnormality" in the abdomen, and other than "slight 
generalized decreased attenuation of liver consistent with 
mild fatty infiltration," no other significant findings were 
noted in the liver.

Discussion

As was noted in the law and regulations section above, to 
substantiate a claim under 38 U.S.C. § 1151, the evidence 
must show that VA treatment caused additional disability, and 
that such was the result of either negligence or carelessness 
on the part of VA or an event not reasonably foreseeable.  

The Board will discuss the abdominal hernia and liver lesion 
separately in that order.

(i.) Abdominal hernia

As indicated above, a March 2001 VA examiner diagnosed the 
veteran with an abdominal hernia.  There is no question that 
this disability did not exist prior to the VA surgery in 
December 1999.  The initial question which must be answered 
by the Board is whether such additional disability was caused 
by the VA surgery.  

The veteran's medical records were reviewed by a VA examiner, 
who opined in an April 2004 report that the veteran's hernia 
"is a known complication of a right upper quadrant 
incision."  Thus, the record evidence supports a conclusion 
that the December 6, 1999, operation caused the hernia.  

Once additional disability has been established, the evidence 
must show that such disability, in this case the veteran's 
abdominal hernia, was "the result of negligence or 
carelessness or was an event not reasonably foreseeable."  

The VA physician continued in the April 2004 medical opinion 
that the December 6, 1999, procedure was "done in a standard 
fashion," that there was no "evidence of technical problems 
with closure [of the surgical wound]," and that "all 
treatment related" to the operation was "within the 
standard of care."  Thus, the opinion did not find careless, 
negligence, or the like on the part of VA in connection with 
the December 1999 surgery. 

Moreover, and crucially, the April 2004 examiner specifically 
indicted that the abdominal hernia "is a known complication 
of a right upper quadrant incision."  The medical opinion 
thus also found that the abdominal hernia was a foreseeable 
consequence of the surgery. 

There is no medical evidence of record indicating otherwise.  
The veteran has offered only his own statements as evidence 
that VA was negligent in his medical treatment in December 
1999.  However, there is no evidence of record that the 
veteran has any medical training or expertise.  To the extent 
that the veteran claims that his abdominal hernia was caused 
by the negligence of VA, it is now well established that lay 
persons without medical training, such as the veteran, are 
not competent to attribute symptoms to a particular cause.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  The Board finds that 
the veteran's statements are not probative as to the matter 
of the VA medical treatment being careless, negligent, lacked 
proper skill, or erred in judgment in furnishing medical 
treatment to the veteran

The Board further notes that the veteran has contended that 
had he been informed prior to the December 1999 surgery of 
the possibility of a hernia, he would not have had the 
surgery to remove his gall bladder in the first place.  The 
record, however, contains a consent form dated December 5, 
1999, which appears to be signed by the veteran.  The form 
states that the veteran was informed that the operation was 
for "removal of gallbladder with fiber optic camera, 
possibly open, and injection of bile ducts."   [Emphasis 
added by the Board.]  Thus, it is clear that the veteran 
knew, or should have known, that an open surgical procedure 
was a possibility.  This is fact came to pass after the 
gallbladder could not be removed via laparoscopic means.   

The consent form further reveals that the veteran was 
informed that the operation had risks including bleeding, 
infection and death.  The form does not state specifically 
that a hernia was a potential risk, but it does indicate that 
the veteran knew or should have known that there were 
potential risks to the surgery.  

In short, the evidence of record indicates that the abdominal 
hernia, although regrettable, was not a product of negligence 
of the like on the part of VA, nor was it not reasonably 
foreseeable.  

(ii.)  Liver lesion

The Board first notes that the term lesion means "any 
pathological or traumatic discontinuity of tissue or loss of 
function of a part."  See Dorland's Illustrated Medical 
Dictionary, 30th Edition, Saunders (2003), at page 1017.  

The veteran has contended that during the December 1999 
surgery "while cutting out the vile duct (sic) a piece of my 
liver was hacked off."  See the veteran's statement dated 
May 23, 2004.

With regard to the veteran's contention that VA surgeons cut 
his liver during the December 1999 operation, thus causing 
additional disability, the medical evidence of record 
includes a May 2000 CT scan which reports no lesion, and a 
November 2005 CT scan report by Dr. Q.B., M.D., who indicated 
that there was "no significant abnormality" of the liver 
other than "slight generalized decreased attenuation of 
liver consistent with mild fatty infiltration".

There is evidence to the contrary.  A July 2001 CT scan, 
approximately a year and a half after the December 1999 
surgery, revealed a "small low attenuation lesion involving 
the posterior aspect of the liver." 

The record includes a September 2004 VA examiner's report.  
The VA examiner reviewed the veteran's medical records and 
opined that:

In my opinion, it is highly unlikely that the 
cholecystectomy is related to the liver lesion.  
This is due to the fact that the lesion is not in 
the operative field of the cholecystectomy and the 
abdominal CT of 5/4/00 does not reveal the liver 
lesion.  The liver lesion did not occur due to 
negligence.  I cannot tell you the nature of the 
liver lesion without further information.
  
As noted above, to establish causation, the evidence must 
show that the hospital care or medical or surgical treatment 
resulted in additional disability.  In this case, the 
evidence includes a CT scan some 18 months after surgery 
which showed a small lesion on the veteran's liver.  However, 
the evidence also includes earlier and later CT scans  which 
showed no lesion.  In particular, the May 2000 CT scan was 
pertinently negative.  Moreover, the September 2004 VA 
reviewer noted that the liver lesion which was identified in 
2001 was not consistent with the type of surgical 
misadventure contended by the veteran.  

A preponderance of the competent medical evidence thus 
establishes that there was no liver lesion after the December 
1999 surgery, and none currently.  Moreover, the September 
2004 reviewer stated that even if there was a liver lesion of 
the kind identified in the July 2001 CT scan, such would not 
be a product of the December 1999 VA surgery.  

There is no evidence, other than statements of the veteran, 
which supports his claim.  As above, to the extent that the 
veteran contends that VA practitioners negligently cut his 
liver during the surgery, his opinion is not probative.  See 
Espiritu, supra.

Thus, even setting aside whether mere CT evidence of a lesion 
would constitute a "disability" for which compensation 
could be granted, a preponderance of the evidence does not 
support the veteran's claim.  In the absence of any 
additional disability due to VA medical care, the claim 
fails.  

Conclusion

For the reasons and bases stated above, the Board finds that 
the competent medical evidence in support of a conclusion 
that additional disability of the abdomen was caused by VA 
treatment is at least in equipoise.  However, the Board 
further finds that a preponderance of the evidence supports a 
conclusion that the hernia condition was specifically not 
caused by carelessness, negligence, lack of proper skill, or 
error in judgment on the part of VA in furnishing medical 
treatment to the veteran; nor was such the result of an event 
not reasonably foreseeable.  

Additionally, a preponderance of the competent medical 
evidence supports a conclusion that additional disability of 
the liver was not caused by VA treatment.

Both claims for benefits under 38 U.S.C. § 1151 are therefore 
denied.

Additional comment

The veteran appears to contend that certain VA medical 
records were "falsified".  See statements from the veteran 
received in June 2005 and July 2005.

To the extent that the veteran contends that VA physicians 
and medical professionals are colluding to effect a fraud by 
not disclosing records which would show VA's negligence, the 
Board finds there is not one iota of evidence in the record 
that suggests the veteran's contentions are accurate.  

The Board observes that the April 2004 and September 2004 
medical reviewers were not affiliated with the VAMC where the 
operation took place.  
Moreover, there is the presumption of administrative 
regularity, under which it is presumed that government 
officials "have properly discharged their official duties."  
See United States v. Chemical Foundation, Inc., 272 U. S. 1, 
14-15, 47 S. Ct. 1 (1926).  In Ashley v. Derwinski, 2 Vet. 
App. 307, 308-309 (1992), the Court found that the 
presumption of regularity applied to VA.  The Court found 
that the presumption of regularity supports the official acts 
of public officers and, in the absence of clear evidence to 
the contrary, courts presume that they have properly 
discharged their official duties.  See also Mindenhall v. 
Brown, 7 Vet. App. 271, 274 (1994).

The Board finds that without any supporting evidence, the 
veteran's contention of collusion to cover-up evidence of 
negligence is without merit.  

The Board additionally observes that if the veteran believed 
that the medical opinions of record were wrong, he should 
have obtained opinions in his favor.  
See 38 U.S.C.A. § 5107(a) [it is a claimant's responsibility 
to support a claim for VA benefits].  As was discussed in the 
VCAA section above, the veteran received ample opportunity to 
do so.


ORDER

Entitlement to compensation under 38 U.S.C. § 1151 for 
abdominal bloating with hernias is denied.

Entitlement to compensation under 38 U.S.C. § 1151 for a 
liver lesion is denied.


REMAND

3.  Entitlement to service connection for a herniated L4-5 
disc.

The veteran provided a July 2006 statement wherein he 
contended that he injured his back putting up radio towers in 
Thule, Greenland that the records pertaining to such injury 
are "kept by the Air Force."  He did not clearly specify 
when the incident took place, whether he received treatment 
and if so, where he received treatment.  The veteran did add, 
however, that the records would likely be dated "1963."  
The Board notes that records already in evidence indicate he 
was in the Army, not the Air Force, in 1963 and thus 
contradict the veteran's recollection.  Clarification is 
needed. 

In any event, the record does not include any service medical 
records from either of the veteran's two Army enlistments, 
nor does it include any indication that the RO sought to 
obtain those records.  The Board observes that to the extent 
that the veteran contends that records from his Army 
enlistment may support his claim for entitlement to service 
connection for a current herniated L4-5 disc, the VCAA 
requires VA to attempt to obtain such records.  

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA should contact the veteran in 
writing and ask him to clarify where and 
when he claims he injured his back, and 
where he received medical treatment for a 
back condition during service, to include 
National Guard service.  Any response or 
lack thereof should be documented in the 
veteran's VA claims folder.

2.  Notwithstanding any inadequate 
response from the veteran, VBA should 
contact the appropriate record keeping 
organization and attempt to obtain the 
veteran's service medical records from his 
U.S. Army enlistments for the periods 
between August 1955 to August 1958 and 
between October 1958 to December 1967.  
Any response or lack thereof should be 
documented in the veteran's VA claims 
folder.

3.  Following the completion of the 
foregoing, as well as any further 
evidentiary development deemed by it to be 
necessary, VBA should readjudicate the 
veteran's claim of entitlement to service 
connection for a herniated L4-5 disc.  If 
the claim is denied, VBA should provide 
the veteran and any representative with a 
supplemental statement of the case and 
allow an appropriate period of time for 
response. Thereafter, the claims folder 
should be returned to the Board for 
further appellate review, if otherwise in 
order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


